DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 08/16/2021, with respect to the outstanding claim objections (see §B) have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments and amendments, filed 08/16/2021, with respect to the outstanding §112(b) rejections (see §C) have been fully considered and are persuasive.  The §112(b) rejections have been withdrawn. 

Applicant’s arguments, filed 08/16/2021, with respect to the 35 USC §103 rejections over Kato (see §D) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, filed 08/16/2021, with respect to the 35 USC §103 rejections over Kim (see §D) have been fully considered but they are not persuasive. 
As arguments re: Kato are moot, examiner will focus on the relevant arguments of Kim. While the two CRRs are not on the same side in the cited compounds, Kim teaches in general that in Formula 2E that X22 and X23 may be CRR, and indeed, Kim teaches the very same equivalency between X22 and X23 = CRR, O, S, and NR as in the as-filed application, suggesting a reasonable expectation of success and predictability of replacing X22 and X23 = O with CRR. Kato even exemplifies compounds having this motif (D-49 @ p. 91), and these compounds are now cited for the current 35 USC §103 rejection.
If applicant wants to argue that compounds with CRR exhibit unexpected results compared to compounds with combinations of CRR, O, S, and NR, applicant is entitled to do so; however, applicant’s instant specification suggests that compounds where X22 and X23 = CRR, O, S, and NR would lead to this blue emission (see Background and Summary, as well as ¶¶33-34, cited by applicant). However, as the prior art compounds meets the limitations of the General Formula (I) of the instant specification (which is strictly broader than the corresponding claimed formulae), the examiner is of the opinion that the prior art compounds, and indeed the modified prior art compounds, meet these limitations, absent any evidence to the contrary. It is very different to take this assertion at face value, especially given the instant specification only has a qualitative, and not quantitative, comparison between the example compounds and the comparative compounds, and no comparative data between CRR+CRR and CRR+O/S/NR.
Additionally, while Kim may be silent on the specific compound having the deep blue emission, this does not mean that the cited prior art compounds do not have these features. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160351816-A1.

Claim 1. Kim teaches a fused ring compound (D2-171 @ p. 111).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kim’s compound is not represented by claimed general formula (I), in that 1) R12 and R16 are not in the claimed group of structures; instead, they are a structure that, while in the originally filed claims, was removed as an option in the currently amended claims, and 2) X2 is S, which matches the as-filed claims/specification definitions for X2, but the preliminary amendment / currently amended claims X2 is limited to CR21C22, is an amino group, and.
21 to R24 (see Formula 2 @ ¶10). In the below compound, one of R21 to R22 and one of R23 to R24 are biphenyl, and the other of R21 to R22 and the other of R23 to R24 are tifluoromethyl-substituted phenyl (see ¶¶199-215). However, the groups R21 to R24 are not so limited, and may include a substituted or unsubstituted dibenzofuranyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzothiophenyl group, and a substituted or unsubstituted fluorenyl group (ibid.). In specific compounds, Kim teaches dibenzofuranyl groups (D1-1 @ p. 68), a dibenzothiophenyl group (at least D1-27 @ p. 71), and 9,9-dimethylfluorenyl groups (at least D1-4 @ p. 68),
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one of R21 to R22 and one of R23 to R24 with a substituted or unsubstituted dibenzofuranyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzothiophenyl group, and a substituted or unsubstituted fluorenyl group, as this would have been the simple substation of one known element for another, with reasonable expectation of success (in this case, one amino group substituent for another, with reasonable expectation of success suggested by Kim’s general disclosure and use of the above in specific compounds). See MPEP §2144.09.
Additionally or alternative, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one of the prior art amino groups with one of the exemplified amino groups, as this would have been the simple substation of one known element for another, with reasonable expectation of in this case, one amino group for another, with reasonable expectation of success suggested by Kim’s general disclosure and use of the above in specific compounds). See MPEP §2144.09.
Modification 1) suggests at least the following compounds (and substituted variations thereof):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding 2), Kim notes that, in general, X22 and X23 may be independently selected from O, S, NR, and, as in the exemplified compound, or CRR (see ¶¶23-24, ¶178), thus suggesting these as equivalents. Kim further exemplifies compounds having both CRR being C(CH3)2 having the same relative orientation of X22, X23, and ring A24 (see D2-49 @ p. 83).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the O in the one of X22 and X23 that is O with C(CH3)2, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, reasonable expectation of success 22 and X23, and, moreover, the presence of exemplified compounds having this motif). See MPEP §2143 B.
Modifications 1) and 2) suggest at least the following compounds (and substituted variations thereof), which are represented by general formula (I):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Wherein each of X1 and X2 is independently selected from CR21R22;
each of R11, R13, R14, R15 is H, and R21-R22 are methyl (linear alkyl containing 1 C atom), 
each of R12 and R16 is as claimed (see structures),
each of R413-R433 is as claimed (see substituents in prior art ¶¶199-215),
m is an integer of 0 to 3,
each of n, p, and s is an integer of 0 to 4,
and each of t and q is an integer of 0 to 5,
L represents a single bond (although claimed linking groups are obvious according to Kim’s general Formula 2 @ ¶10, and definitions for L21 to L22 @ ¶¶192-201),
L is linked to the fused ring of general formula (II),
and unit A is indene (second option of structures),
wherein each X is CR31,
Y is CR32R33,
Each R31 is H, and R32-R33 are methyl (linear alkyl containing 1 C atom).
Additionally, one of ordinary skill in the art could have arrived at the claimed invention from the broad disclosure of Kim’s General Formula 2E.

Claim 4. Modified Kim teaches or suggests the fused ring compound according to claim 1, wherein the fused ring compound has a structure represented by general formula (II).

Claim 5. Modified Kim teaches or suggests the fused ring compound according to claim 1, wherein the fused ring compound has a structures represented by general formula (II-1).

Claim 6. Modified Kim teaches or suggests the fused ring compound according to claim 1, wherein each of X1 and X2 is independently C(CH3)2.

Claim 7. Modified Kim teaches or suggests the fused ring compound according to claim 1, but not explicitly wherein at least part of H is substituted by deuterium.
However, Kim notes that the substitution on core of the molecule (include deuterium (see ¶31 and Formulae 2A to 2F @ ¶10), as well as the arylamino groups (see ¶¶216-221; ¶¶222-226; ¶¶227-232, etc. in reference to R21 to R24).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least part of H be substituted by deuterium, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, reasonable expectation of success suggested by explicit acknowledgement of equivalency, and that hydrogen and deuterium are both isotopes of each other). See MPEP §2143 B.

Claim 9. Kim suggests a mixture comprising the fused ring compound according to claim 1 and an organic solvent (spin coating, casting, Langmuir-Blodgett method, and ink-jet printing suggest a solution, i.e. material with solvent; see ¶¶440-443) or a second organic functional material, wherein the second organic functional material is at least one selected from the group consisting of: an organic matrix material (when forming light-emitting layer, host, i.e. matrix, + compound as dopant + organic solvent is suggested).

Claim 11. Modified Kim teaches or suggests an organic electronic device comprising the fused ring compound according to claim 1 (see ¶50; ¶¶285-286; ¶¶348-365).

Claim 12. Modified Kim teaches or suggests the organic electronic device according to claim 11, wherein the organic electronic device is selected from the group consisting of an organic light-emitting diode.

Claim 13. Modified Kim teaches or suggests the organic electronic device according to claim 12, wherein the organic electronic device is an organic electroluminescence device comprising a light emitting layer, and the light emitting layer comprises the fused ring compound (see ¶¶348-365).

Claim 14. Modified Kim teaches or suggests the fused ring compound according to claim 1, the unit A is the second structure in the second row. 

Claim 15. Modified Kim teaches or suggests the fused ring compound according to claim 14, but not wherein unit A is as claimed. 
However, the prior art compound has one of A23 and A25 as fluorene, and the claims require one of A23 and A25 to be dibenzofuran.
Kim teaches that A23 to A25 may be benzene group, a naphthalene group, a phenanthrene group, a pyridine group, a pyrazine group, a pyrimidine group, a quinoline group, an isoquinoline group, a benzoquinoline group, a benzoisoquinoline group, a see ¶¶190-191).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Kim’s fluorene group with a dibenzofuran group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, reasonable expectation of success because both groups are listed as options for A23 to A25, and, moreover, the presence of exemplified compounds having this choice). See MPEP §2143 B.
This suggests the following compounds.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



Claim 16. Modified Kim teaches or suggests the fused ring compound according to claim 1, wherein L represents a single bond.

Claim 17. Modified Kim teaches or suggests the fused ring compound according to claim 5, but not wherein Z is O.
However, this feature is obvious for the same rationale as set forth in the rejection of claim 15, above. 

Claim 18. Modified Kim teaches or suggests the fused ring compound according to claim 1, wherein S1 greater than or equal to 2.2 eV, S1 represents singlet energy level.
However, when the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions are presumed to be inherent. In this case, the compound is represented by general formula (I), so the claimed singlet energy level is presumed to be inherent.

Claim 19. Modified Kim teaches or suggests the fused ring compound according to claim 1. While claim 19 recites “the linking group L is…” it does not positively recite that L is a linking group as opposed to a single bond. Thus, while claim 16 limits one alternative option for L, Kim meets the limitations of claim 16 by meeting the other of the alternative option for L.
Additionally, Kim notes that, in general, the linking groups between the core Ar and the amines, i.e. L21 and L22, may be an arylene or heteroarylene group (see ¶27, ¶192), and, more specifically, phenylene, naphthylene, fluorenylene, indoylene, pyridinylene, pyrazinylene, pyrimidinylene, etc. (see ¶¶192-201).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Kato’s single bond with a phenyl, naphthyl, pyridine, pyridazine, pyrimidine, pyrazine, 1,3,5-triazine, carbazole, dibenzofuran, or dibenzothiophene group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one linking group for another, with reasonable expectation of success suggested by Kim’s explicit teaching of equivalency). See MPEP §2143.
In this case, the linking group is the first, fifth, or last option,
wherein each of A1, A2, A3, A4, A5, A6, A7 and A8 independently represents CR3 or N;
Y1 is selected from CR4R5, NR3, S or O;
each of R3, R4, and R5 are independently selected from the group consisting of H, a linear alkyl containing 1 to 20 C atoms, linear alkoxy containing 1 to 20 C atoms or linear thioalkoxy group containing 1 to 20 C atoms, a branched or cyclic alkyl containing 3 to 20 C atoms, branched or cyclic alkoxy containing 3 to 20 C atoms or branched or cyclic thioalkoxy group containing 3 to 20 C atoms, a substituted or unsubstituted silyl group, a substituted keto group containing 1 to 20 C atoms, an alkoxycarbonyl group containing 2 to 20 C atoms, an aryloxycarbonyl group containing 7 to 20 C atom, a cyano group (—CN), a carbamoyl group (—C(═O)NH2), a haloformyl group, a formyl group (—C(═O)—H), 3, Cl, Br, F, a crosslinkable group, a substituted or unsubstituted aromatic ring system containing 5 to 40 ring atoms or substituted or unsubstituted heteroaromatic ring system containing 5 to 40 ring atoms, an aryloxy group containing 5 to 40 ring atoms or heteroaryloxy group containing 5 to 40 ring atoms, or a combination of these groups, wherein one or more groups of R3, R4, and R5 may form a monocyclic or polycyclic aliphatic or aromatic ring system with each other and/or with a ring bonded to said groups (see definitions for substituents).

Claim 20. Modified Kim teaches or suggests the fused ring compound according to claim 19. While claim 20 recites “the linking group L is…” it does not positively recite that L is a linking group as opposed to a single bond. Thus, while claim 20 limits one alternative option for L, Kim meets the limitations of claim 20 by meeting the other of the alternative option for L.
Additionally, this feature is obvious over Kim (see L21 to L22 of Formula 2 @ ¶10, and definitions @ ¶201), and at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the effective filing date of the claimed invention to substitute any of the prior art groups for the claimed groups, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1, 4-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160351817-A1.

Rationale is the same as for Kim, et al., US-20160351816-A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721